United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 00-1924
                                ________________

Ronnie E. Austin, Sr.,                    *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       Western District of Arkansas.
W.H. Braum, Inc.,                         *       [PUBLISHED]
                                          *
             Appellee.                    *

                                ________________

                                Submitted: January 8, 2001
                                    Filed: May 11, 2001
                                ________________

Before HANSEN, HEANEY, Circuit Judges, and WEBBER,1 District Judge.
                        ________________

PER CURIAM.

       Ronnie Austin appeals from the district court’s2 adverse grant of summary
judgment in his products liability action. Austin alleged that W.H. Braum, Inc.’s hot
chocolate caused second degree burns when he spilled it on his foot and ankle and that


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
the hot chocolate’s temperature rendered it unreasonably dangerous. Braum filed a
motion for summary judgment, which it supported with affidavits from industry experts
who contended that Braum’s hot chocolate was served at temperatures within the
industry’s standards of 160 to 180 degrees Fahrenheit. Austin opposed the motion,
relying primarily on almost identical affidavits from a local doctor and an executive
with the National Burn Victim Foundation. Austin’s purported experts claimed, in
pertinent part, that any hot chocolate served at temperatures over 135 degrees
Fahrenheit cannot be consumed safely by humans and that consuming a beverage at
temperatures within the industry standard has the potential to cause life threatening
injuries. The district court rejected most of the allegations in the affidavits as either
conclusory or speculative and, further, held that Austin had not presented any
competent evidence from which a jury could infer that hot chocolate served at 160 to
180 degrees Fahrenheit was unreasonably dangerous. Having carefully reviewed the
record, we affirm for the reasons stated in the district court’s thorough and well-
reasoned summary judgment ruling. See Jaurequi v. Carter Mfg. Co., 173 F.3d 1076,
1085 (8th Cir. 1999) (describing summary judgment standard of review); see also 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2